REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this "Agreement") is made and entered into
as of July 29, 2004, by and between PowerCold Corporation, a Nevada corporation
(the "Company"), and Laurus Master Fund, Ltd. (the "Purchaser").

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, by and between the Purchaser and the Company (as amended,
modified or supplemented from time to time, the "Securities Purchase
Agreement"), and pursuant to the Note and the Warrants referred to therein.

The Company and the Purchaser hereby agree as follows:

1.

Definitions.  Capitalized terms used and not otherwise defined herein that are
defined in the Securities Purchase Agreement shall have the meanings given such
terms in the Securities Purchase Agreement.  As used in this Agreement, the
following terms shall have the following meanings:

"Commission" means the Securities and Exchange Commission.

"Common Stock" means shares of the Company's common stock, par value $0.001 per
share.

"Effectiveness Date" means (i) with respect to the initial Registration
Statement required to be filed hereunder, a date no later than one hundred and
twenty  (120) days following the date hereof and (ii) with respect to each
additional Registration Statement required to be filed hereunder, a date no
later than forty five (45) days following the applicable Filing Date.

"Effectiveness Period" shall have the meaning set forth in Section 2(a).

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and any
successor statute.

"Filing Date" means, with respect to (i) the initial Registration Statement
required to be filed hereunder, a date no later than forty five (45)  days
following the date hereof and (ii) with respect to shares of Common Stock
issuable to the Holder as a result of adjustments to the Fixed Conversion Price
made pursuant to Section 3.4 of the Secured Convertible Term Note or Section 4
of the Warrant or otherwise, forty five (45)  days after the occurrence such
event or the date of the adjustment of the Fixed Conversion Price.




"Holder" or "Holders" means the Purchaser or any of its affiliates or
transferees to the extent any of them hold Registrable Securities.

"Indemnified Party" shall have the meaning set forth in Section 5(c).

"Indemnifying Party" shall have the meaning set forth in Section 5(c).

"Note" has the meaning set forth in the Securities Purchase Agreement.

"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

"Prospectus" means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

"Registrable Securities" means the shares of Common Stock issued upon the
conversion of the Note and issuable upon exercise of the Warrant; provided
however that Registrable Securities shall not include (1) any shares of Common
Stock which have previously been registered or have been sold to the public
either pursuant to a registration statement or Rule 144, or (2) any shares held
by a Holder of Registrable Securities which would be permitted to be sold by
such Holder under Rule 144(k) or within the volume limitations of Rule 144
during any 90-day period, as applicable, or (3) any shares held by a Holder of
Registrable Securities which have been sold in a private transaction in which
the transferor's rights under this Agreement are not assigned.

.

"Registration Statement" means each registration statement required to be filed
hereunder, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"Securities Act" means the Securities Act of 1933, as amended, and any successor
statute.

"Securities Purchase Agreement" means the agreement between the parties hereto
calling for the issuance by the Company of $5,000,000 Convertible Term Note plus
Warrant.

"Trading Market" means any of the NASD OTC Bulletin Board, NASDAQ SmallCap
Market, the Nasdaq National Market, the American Stock Exchange or the New York
Stock Exchange.

"Warrants" means the Common Stock purchase warrants issued pursuant to the
Securities Purchase Agreement.

2.

Registration.

(a)

On or prior to the Filing Date the Company shall prepare and file with the
Commission a Registration Statement covering the Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415.  The
Registration Statement shall be on Form S-3, S-1, SB-1, SB-2, or  another
appropriate form in accordance herewith, so as to permit the public offering and
resale of the Registrable Securities.  The Company shall cause the Registration
Statement to become effective and remain effective as provided herein.  The
Company shall use its reasonable commercial efforts to cause the Registration
Statement to be declared effective under the Securities Act within 120 days or
as promptly as possible after the filing thereof, but in any event no later than
the Effectiveness Date.  The Company shall use its reasonable commercial efforts
to keep the Registration Statement continuously effective under the Securities
Act until the date which is the earlier date of when (i) all Registrable
Securities have been sold or (ii) all Registrable Securities may be sold
immediately without registration under the Securities Act and without volume
restrictions pursuant to Rule 144(k), as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Company's transfer agent and the affected Holders (the
 "Effectiveness Period").

(b)

If: (i) the Registration Statement is not filed on or prior to the Filing Date;
(ii) the Registration Statement is not declared effective by the Commission by
the Effectiveness Date; (iii) after the Registration Statement is filed with and
declared effective by the Commission, the Registration Statement ceases to be
effective (by suspension or otherwise) as to all Registrable Securities to which
it is required to relate at any time prior to the expiration of the
Effectiveness Period (without being succeeded immediately by an additional
registration statement filed and declared effective) for a period of time which
shall exceed  45 days in the aggregate per year or more than 25  consecutive
calendar days (defined as a period of 365 days commencing on the date the
Registration Statement is declared effective); or (iv) the Common Stock is not
listed or quoted, or is suspended from trading on any Trading Market for a
period of three (3) consecutive Trading Days (provided the Company shall not
have been able to cure such trading suspension within 30 days of the notice
thereof or list the Common Stock on another Trading Market); (any such failure
or breach being referred to as an "Event," and for purposes of clause (i) or
(ii) the date on which such Event occurs, or for purposes of clause (iii) the
date which such  45day or 25 consecutive day period (as the case may be) is
exceeded, or for purposes of clause (iv) the date on which such three (3)
Trading Day period is exceeded, being referred to as "Event Date"), then until
the applicable Event is cured, the Company shall pay to each Holder an amount in
cash, as liquidated damages and not as a penalty, equal to one percent (1.0%)
for each thirty (30) day period (prorated for partial periods) on a daily basis
of the remaining principal balance amount of the Note.  While such Event
continues, such liquidated damages shall be paid not less often than each thirty
(30) days.  Any unpaid liquidated damages as of the date when an Event has been
cured by the Company shall be paid within three (3) days following the date on
which such Event has been cured by the Company.

(c)

Within ten (10)   business days of the Effectiveness Date, the Company shall
cause its counsel to issue a blanket opinion in the form attached hereto as
Exhibit A, to the transfer agent stating that the shares are subject to an
effective registration statement and can be reissued free of restrictive legend
upon notice of a sale by the Purchaser and confirmation by the Purchaser that it
has complied with the prospectus delivery requirements, provided that the
Company has not advised the transfer agent orally or in writing that the opinion
has been withdrawn. Copies of the blanket opinion required by this Section  2(c)
shall be delivered to the Purchaser within the time frame set forth above.




3.

Registration Procedures.  If and whenever the Company is required by the
provisions hereof to effect the registration of any Registrable Securities under
the Securities Act, the Company will, as expeditiously as possible:

(a)

prepare and file with the Commission the Registration Statement with respect to
such Registrable Securities, respond as promptly as possible to any comments
received from the Commission, and use its best efforts to cause the Registration
Statement to become and remain effective for the Effectiveness Period with
respect thereto, and promptly provide to the Purchaser copies of all filings and
Commission letters of comment relating thereto;

(b)

prepare and file with the Commission such amendments and supplements to the
Registration Statement and the Prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by the Registration
Statement and to keep such Registration Statement effective until the expiration
of the Effectiveness Period;

(c)

furnish to the Purchaser such number of copies of the Registration Statement and
the Prospectus included therein (including each preliminary Prospectus) as the
Purchaser reasonably may request to facilitate the public sale or disposition of
the Registrable Securities covered by the Registration Statement;

(d)

use its commercially reasonable efforts to register or qualify the Purchaser's
Registrable Securities covered by the Registration Statement under the
securities or "blue sky" laws of such jurisdictions within the United States as
the Purchaser may reasonably request, provided, however, that the Company shall
not for any such purpose be required to qualify generally to transact business
as a foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction;

(e)

list the Registrable Securities covered by the Registration Statement with any
securities exchange on which the Common Stock of the Company is then listed;

(f)

immediately notify the Purchaser at any time when a Prospectus relating thereto
is required to be delivered under the Securities Act, of the happening of any
event of which the Company has knowledge as a result of which the Prospectus
contained in such Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing; and

(g)

make available for inspection by the Purchaser and any attorney, accountant or
other agent retained by the Purchaser, all publicly available, non-confidential
financial and other records, pertinent corporate documents and properties of the
Company, and cause the Company's officers, directors and employees to supply all
publicly available, non-confidential information reasonably requested by the
attorney, accountant or agent of the Purchaser.

(h)

The Purchaser covenants and agrees that it will cooperate with the Company in
all respects in connection with this Agreement, including timely supplying all
information reasonably requested by the Company (which shall include all
information regarding the Purchaser and proposed manner of sale of the
Registrable Securities required to be disclosed in any Registration Statement)
and executing and returning all documents reasonably requested in connection
with the registration and sale of the Registrable Securities and entering into
and performing its obligations under the Agreement and/or the Related
Agreements, if the offering is an underwritten offering, in usual and customary
form, with the managing underwriter or underwriters of such underwritten
offering.  Any delay or delays caused by the Purchaser, or by any other
purchaser of securities of the Company having registration rights similar to
those contained herein, by failure to cooperate as required hereunder shall not
constitute a breach or default of the Company under this Agreement or Related
Agreement.




(i)With respect to any sale of Registrable Securities pursuant to a Registration
Statement filed pursuant to this Agreement, the Purchaser hereby covenants with
the Company (i) not to make any sale of the Registrable Securities without
effectively causing the prospectus delivery requirements under the Securities
Act to be satisfied and (ii) to notify the Company promptly upon disposition of
all of the Registrable Securities.

(j)

Whenever the Company is required by any of the provisions of this Agreement to
effect the registration of any of the Registrable Securities under the 1933 Act,
the Company shall (except as otherwise provided in this Agreement), subject to
the  assistance and cooperation as reasonably required of the Purchaser with
respect to each Registration Statement:




 (i)

provide Purchaser and its counsel a reasonable period, not to exceed five (5)
Trading Days, to review the proposed Registration Statement or any amendment
thereto, prior to filing with the SEC; and (ii) prior to the filing with the SEC
of any Registration Statement (including any amendments thereto) and the
distribution or delivery of any prospectus (including any supplements thereto),
provide draft copies thereof to the Purchaser and reflect in such documents,
 such comments as the Purchaser (and its counsel), reasonably may propose
respecting the Selling Shareholders and Plan of Distribution sections (or
equivalents)




4.

Registration Expenses.  All expenses relating to the Company's compliance with
Sections 2 and 3 hereof, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or "blue sky" laws, fees of the NASD, transfer taxes, fees of
transfer agents and registrars, are called "Registration Expenses". All selling
commissions applicable to the sale of Registrable Securities, including any fees
and disbursements of any counsel to the Holder or any of them beyond those
included in Registration Expenses, are called "Selling Expenses."   The Company
shall only be responsible for all Registration Expenses.

5.

Indemnification.

(a)

In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless the Purchaser, and its officers, directors and each other person, if
any, who controls the Purchaser within the meaning of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, to which
the Purchaser, or such persons may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any Registration Statement
under which such Registrable Securities were registered under the Securities Act
pursuant to this Agreement, any preliminary Prospectus or final Prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Purchaser, and each such person for any
reasonable legal or other expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by or on
behalf of the Purchaser or any such person in writing specifically for use in
any such document; provided, however, that the Company shall not be liable in
any such case to the extent that such loss, claim, damage, expense or liability
(or action or proceeding in respect thereof) arises out of, or is based upon,
(i) the failure of any Purchaser, or any of their agents, affiliates or persons
acting on their behalf, to comply with the covenants and agreements contained in
this Agreement or Related Agreements with respect to the sale of Registrable
Securities, (ii) an untrue statement or omission in such Registration Statement
in reliance upon and in conformity with written information furnished to the
Company by an instrument duly executed by or on behalf of the Purchaser, or any
of its agents, affiliates or persons acting on its behalf, and stated to be
specifically for use in preparation of the Registration Statement and not
corrected in a timely manner by the Purchaser in writing; (iii) an untrue
statement or omission of a material fact in the Registration Statement that is
corrected in any subsequent prospectus, or supplement or amendment thereto, that
was delivered to the Purchaser prior to the pertinent sale or sales by such
Purchaser and not delivered by the Purchaser to the individual or entity to
which it made such sale(s) prior to such sale(s); or (iv) any untrue statement
or omission made by any underwriter, agent, or representative on behalf of
Purchaser.

(b)

In the event of a registration of the Registrable Securities under the
Securities Act pursuant to this Agreement, the Purchaser will indemnify and hold
harmless the Company, and its officers, directors and each other person, if any,
who controls the Company within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact which was furnished in writing by the Purchaser
to the Company expressly for use in (and such information is contained in) the
Registration Statement under which such Registrable Securities were registered
under the Securities Act pursuant to this Agreement, any preliminary Prospectus
or final Prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
person for any reasonable legal or other expenses incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action, provided, however, that the Purchaser will be liable in any such case if
and only to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission so made in conformity with information furnished in writing
to the Company by or on behalf of the Purchaser specifically for use in any such
document.  Notwithstanding the provisions of this paragraph, the Purchaser shall
not be required to indemnify any person or entity in excess of the amount of the
aggregate net proceeds received by the Purchaser in respect of Registrable
Securities in connection with any such registration under the Securities Act.

(c)

Promptly after receipt by a party entitled to claim indemnification hereunder
(an "Indemnified Party") of notice of the commencement of any action, such
Indemnified Party shall, if a claim for indemnification in respect thereof is to
be made against a party hereto obligated to indemnify such Indemnified Party (an
"Indemnifying Party"), notify the Indemnifying Party in writing thereof, but the
omission so to notify the Indemnifying Party shall not relieve it from any
liability which it may have to such Indemnified Party other than under this
Section 5(c) and shall only relieve it from any liability which it may have to
such Indemnified Party under this Section 5(c) if and to the extent the
Indemnifying Party is prejudiced by such omission. In case any such action shall
be brought against any Indemnified Party and it shall notify the Indemnifying
Party of the commencement thereof, the Indemnifying Party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel satisfactory to such Indemnified Party, and, after
notice from the Indemnifying Party to such Indemnified Party of its election so
to assume and undertake the defense thereof, the Indemnifying Party shall not be
liable to such Indemnified Party under this Section 5(c) for any legal expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof; if the Indemnified Party retains its own counsel, then the Indemnified
Party shall pay all fees, costs and expenses of such counsel, provided, however,
that, if the defendants in any such action include both the indemnified party
and the Indemnifying Party and the Indemnified Party shall have reasonably
concluded that there may be reasonable defenses available to it which are
different from or additional to those available to the Indemnifying Party or if
the interests of the Indemnified Party reasonably may be deemed to conflict with
the interests of the Indemnifying Party, the Indemnified Party shall have the
right to select one separate counsel and to assume such legal defenses and
otherwise to participate in the defense of such action, with the reasonable
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred’ provided,
however, that the Indemnifying Party shall not be obligated to assume the
expense of more than one counsel, reasonably acceptable to all such Indemnified
Persons, to represent all Indemnified Persons.

(d)

In order to provide for just and equitable contribution in the event of joint
liability under the Securities Act in any case in which either: (i) the
Purchaser, or any officer, director or controlling person of the Purchaser,
makes a claim for indemnification pursuant to this Section 5 but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such
case, notwithstanding the fact that this Section 5 provides for indemnification
in such case; or, (ii) contribution under the Securities Act may be required on
the part of the Purchaser or such officer, director or controlling person of the
Purchaser in circumstances for which indemnification is provided under this
Section 5; then, and in each such case, the Company and the Purchaser will
contribute to the aggregate losses, claims, damages or liabilities to which they
may be subject (after contribution from others) in such proportion so that the
Purchaser is responsible only for the portion represented by the percentage that
the public offering price of its securities offered by the Registration
Statement bears to the public offering price of all securities offered by such
Registration Statement, provided, however, that, in any such case, (A) the
Purchaser will not be required to contribute any amount in excess of the public
offering price of all such securities offered by it pursuant to such
Registration Statement; and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.

6.

Representations and Warranties.

(a)

The Common Stock of the Company is registered pursuant to Section 12(b) or 12(g)
of the Exchange Act and, except with respect to certain matters which the
Company has disclosed to the Purchaser on Schedule 4.21 to the Securities
Purchase Agreement, the Company has timely filed all proxy statements, reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act.  The Company has filed (i) its Annual Report on Form
10-K for its fiscal year ended December 31, 2003 and (ii) its Quarterly Report
on Form 10-Q for the fiscal quarters ended March 31, 2004 (collectively, the
"SEC Reports").  Each SEC Report was, at the time of its filing, in substantial
compliance with the requirements of its respective form and none of the SEC
Reports, nor the financial statements (and the notes thereto) included in the
SEC Reports, as of their respective filing dates, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the Commission or other applicable rules and
regulations with respect thereto.  Such financial statements have been prepared
in accordance with generally accepted accounting principles ("GAAP") applied on
a consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed) and fairly present in all material respects the financial
condition, the results of operations and the cash flows of the Company and its
subsidiaries, on a consolidated basis, as of, and for, the periods presented in
each such SEC Report.

(b)

The Common Stock is listed for trading on the NASDAQ OTCBB  and satisfies all
requirements for the continuation of such listing. The Company has not received
any notice that its Common Stock will be delisted from the NASDAQ OTCBB (except
for prior notices which have been fully remedied) or that the Common Stock does
not meet all requirements for the continuation of such listing.

(c)

Neither the Company, nor any of its affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the offering of the Securities pursuant to the Securities Purchase
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Common Stock
pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions, nor will the Company or any of
its affiliates or subsidiaries take any action or steps that would cause the
offering of the Securities to be integrated with other offerings.

(d)

The Warrants, the Note and the shares of Common Stock which the Purchaser may
acquire pursuant to the Warrants and the Note are all restricted securities
under the Securities Act as of the date of this Agreement.  The Company will not
issue any stop transfer order or other order impeding the sale and delivery of
any of the Registrable Securities at such time as such Registrable Securities
are registered for public sale or an exemption from registration is available,
except as required by federal or state securities laws.

(e)

The Company understands the nature of the Registrable Securities issuable upon
the conversion of the Note and the exercise of the Warrant and recognizes that
the issuance of such Registrable Securities may have a potential dilutive
effect.  The Company specifically acknowledges that its obligation to issue the
Registrable Securities is binding upon the Company and enforceable regardless of
the dilution such issuance may have on the ownership interests of other
shareholders of the Company.

(f)

Except for agreements made in the ordinary course of business, there is no
agreement that has not been filed with the Commission as an exhibit to a
registration statement or to a form required to be filed by the Company under
the Exchange Act, the breach of which could reasonably be expected to have a
material and adverse effect on the Company and its subsidiaries, or would
prohibit or otherwise interfere with the ability of the Company to enter into
and perform any of its obligations under this Agreement in any material respect.

(g)

The Company will at all times have authorized and reserved a sufficient number
of shares of Common Stock for the full conversion of the Note and exercise of
the Warrants.

7.

Miscellaneous.

(a)

Remedies.  In the event of a breach by the Company or by a Holder, of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, will be entitled
to specific performance of its rights under this Agreement.

(b)

No Piggyback on Registrations.  Except as and to the extent specified in
Schedule 7(b) hereto, the Company shall file a separate Registration Statement
for the Registrable Securities, and the Company shall not after the date hereof
enter into any agreement providing any such right for inclusion of shares in
such Registration Statement required to be filed under this Agreement to any of
its security holders. Except as and to the extent specified in Schedule 7(b)
hereto, the Company has not previously entered into any agreement granting any
registration rights with respect to any of its securities to any Person that
have not been fully satisfied.

(c)

Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

(d)

Discontinued Disposition.  Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of a Discontinuation Event (as defined below), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
applicable Registration Statement until such Holder's receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the "Advice") by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.  For purposes of this Section 7(d), a "Discontinuation Event" shall
mean (i) when the Commission notifies the Company whether there will be a
"review" of such Registration Statement and whenever the Commission comments on
such Registration Statement (the Company shall provide true and complete copies
thereof and all written responses thereto to each of the Holders); (ii) any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to such Registration Statement or Prospectus or
for additional information; (iii) the issuance by the Commission of any stop
order suspending the effectiveness of such Registration Statement covering any
or all of the Registrable Securities or the initiation of any Proceedings for
that purpose; (iv) the receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and/or (v) the occurrence of any
event or passage of time that makes the financial statements included in such
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(e)

Piggy-Back Registrations.  If at any time during the Effectiveness Period there
is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen days after receipt of such notice, any such
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered to the extent the Company may do so without
violating registration rights of others which exist as of the date of this
Agreement, subject to customary underwriter cutbacks applicable to all holders
of registration rights and subject to obtaining any required the consent of any
selling stockholder(s) to such inclusion under such registration statement.

(f)

Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
the then outstanding Registrable Securities. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of certain Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.

(g)

Notices.  Any notice or request hereunder may be given to the Company or the
Purchaser at the respective addresses set forth below or as may hereafter be
specified in a notice designated as a change of address by ten (10) days'
advance written notice to the other parties.  All notices required or permitted
hereunder shall be in writing and shall be deemed effectively given:

upon personal delivery to the party to be notified;

when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day;

three (3) business days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or

one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.

The address for such notices and communications shall be as follows:

If to the Company:

PowerCold Corporation

566 South Bethlehem Pike

Fort Washington, PA

  

Attention:

Chief Financial Officer

Facsimile:

(215) 591-9882

    

with a copy to:

    

Attention:

Charles A. Cleveland, P.S.

                        Suite 304,

                        1212 North Washington

                        Spokane, WA 99201-2401

Facsimile:

(509) 326-1872

.

 

If to a Purchaser:

To the address set forth under such Purchaser name on the signature pages
hereto.

 

 

If to any other Person who is then the registered Holder:




To the address of such Holder as it appears in the stock transfer books of the
Company




or such other address as may be designated in writing hereafter in accordance
with this Section 7(g) by such Person.

(h)

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder.
Subject to compliance with applicable securities laws,each Holder may assign
their respective rights hereunder in the manner and to the Persons as permitted
under the Note and the Securities Purchase Agreement with the prior written
consent of the Company, which consent shall not be unreasonably withheld.

(i)

Execution and Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.




(j)

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Any controversy arising
out of, connected to, or relating to any matters herein of the transactions
between purchaser and company (including for purposes of arbitration, partners,
manager, directors, employees, controlling persons, affiliates, professional
advisors, agents or promoters of the company), on behalf of the undersigned, or
this agreement, or the breach thereof, including, but not limited to any claims
or violations of federal and/or state securities acts, banking statutes,
consumer protection statutes, federal and/or state anti-racketeering (e.g. rico)
claims as well as any common law claims and any state law claims of fraud,
negligence, negligent misrepresentations, conversion, unlawful termination,
shall be settled by arbitration; and in accordance with this paragraph and
judgment on the arbitrator's award may be entered in any court having
jurisdiction thereof in accordance with the provisions of New York Law.  In the
event of such a dispute, each party to the conflict shall select an arbitrator,
who then select a third arbitrator, which shall constitute the three persons
arbitration board.  The decision of a majority of the board of arbitrators who
shall render their decision within thirty (30) days of appointment of the final
arbitrator, shall be binding upon the parties.  Venue for any arbitration
proceeding shall be in the state of  New York, borough of Manhattan; and the
prevailing party on any action to enforce rights hereunder shall be entitled, in
addition to any court awarded damages, their costs and reasonable attorney's
fees, whether at arbitration, or on appeal in the event that any provision of
this agreement or any related agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
agreement or any related agreement.




(k)

Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(l)

Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(m)

Headings.  The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

POWERCOLD CORPORATION

 

LAURUS MASTER FUND, LTD.

       

By:

  

By:

 

Name:

Joseph C. Cahill

 

Name:

 

Title:

Secretary

 

Title:

        

Address for Notices:

      

825 Third Avenue − 14th Floor

  

New York, NY  10022

  

Attention:

David Grin

  

Facsimile:

212-541-4434










--------------------------------------------------------------------------------

EXHIBIT A

July  __, 2004




[Continental Stock Transfer
  & Trust Company
Two Broadway
New York, NY  10004
Attn:  William Seegraber]

 




Re:

[Company Name]. Registration Statement on Form [S-3]

Ladies and Gentlemen:

As counsel to PowerCold Corporation, a Nevada corporation (the “Company”), we
have been requested to render our opinion to you in connection with the resale
by the individuals or entitles listed on Schedule A attached hereto (the
“Selling Stockholders”), of an aggregate of [amount]shares (the “Shares”) of the
Company’s Common Stock.

A Registration Statement on Form [XXXXXXXX] under the Securities Act of 1933, as
amended (the “Act”), with respect to the resale of the Shares was declared
effective by the Securities and Exchange Commission on [date].  Enclosed is a
copy of the Prospectus dated [date].  We understand that the Shares are to be
offered and sold in the manner described in the Prospectus.

Based upon the foregoing, and so long as the Registration Statement remains
effective, it is our opinion that the Shares have been registered for resale
under the Act and new certificates evidencing the Shares upon their transfer or
re-registration by the Selling Stockholders may be issued without restrictive
legend.  

Very truly yours,







[Company counsel]

--------------------------------------------------------------------------------

Schedule A

Selling Stockholder

 

Shares
Being Offered


